Citation Nr: 1114511	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial, compensable disability rating for the service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and K.S.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In February 2010, the Veteran and his wife, K.S., testified before the undersigned Veterans Law Judge at a hearing held at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  

In March 2010, the Board remanded this claim for additional evidentiary development to be conducted.  All requested development has been completed and the claim has been returned to the Board for adjudication.  

In the March 2010 remand, the Board noted that the Veteran raised six new claims at the February 2010 hearing and referred those issues to the Agency of Original Jurisdiction (AOJ).  See March 2010 Board Remand.  However, it does not appear that the AOJ has yet to take any action to develop or adjudicate those claims and, thus, they are referred, again, to the AOJ for appropriate action.  


FINDINGS OF FACT

The most competent, credible, and probative evidence of record reflects that the Veteran's service-connected hepatitis C is manifested by constant fatigue and malaise, fluctuations in weight with a decrease in weight from 2006 to the present, and incapacitating episodes of fatigue, malaise, arthralgia, and abdominal pain that persist for no more than six weeks during any particular year.  There is no competent lay or medical evidence of significant weight loss or other signs of malnutrition, incapacitating episodes of at least six weeks duration during any given year in the appeal period, or evidence of near-constant debilitating symptoms due to the service-connected disability.  
CONCLUSION OF LAW

The schedular criteria for a 40 percent rating, but no higher, for service-connected hepatitis C have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7354 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for hepatitis C was established in May 2006, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354, effective August 16, 2005.  

The Veteran has asserted that his service-connected disability warrants a compensable disability rating.  

Under DC 7354, a noncompensable disability rating is warranted for nonsymptomatic hepatitis C.  

A 20 percent rating is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 40 percent disability rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is warranted for hepatitis C with serologic evidence of hepatitis C infection and near-constant debilitating symptoms due to the hepatitis C infection.  

Note (1) to DC 7854 states that sequelae, such as cirrhosis or malignancy of the liver should be evaluated under an appropriate diagnostic code, but the same signs and symptoms should be used as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  Note (2) states that, for purposes of evaluating conditions under diagnostic code 7354, "incapacitating episodes" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

Review of the pertinent evidence of record reflects that the Veteran's has consistently reported experiencing constant fatigue in conjunction with his service-connected hepatitis C disability.  See VA examination reports dated February 2006 and May 2010; VA treatment records.  Indeed, at the February 2010 hearing, the Veteran testified that he is tired during the day and has to take seven to eight naps a day.  The evidence of record also reflects that the Veteran has intermittently reported having pain in the epigastric region of his abdomen, as well as occasional pain in his joints.  See Id.; September 2006 Notice of Disagreement.  

The preponderance of the objective evidence reflects that the Veteran has consistently denied experiencing nausea and vomiting, and the evidence does not contain any complaints or treatment for malaise or anorexia.  The evidence also reflects that the Veteran's weight has fluctuated between 184 and 200 pounds during the pendency of this claim and appeal, with the preponderance of the evidence showing weight maintained in the mid-190 pound area.  Nevertheless, in August 2004, one of the Veteran's treating physicians noted that it was difficult to determine the Veteran's unexplained weight loss, since he was also diagnosed with diabetes mellitus.  

The May 2010 VA examination report reflects that the Veteran reported experiencing fatigue, malaise, nausea, vomiting, anorexia two to three times a week, epigastric pain in his right upper quadrant, and arthralgias in his hands, legs, and knees.  He reported that these symptoms require bed rest for two to three hours a day and that his abdominal pain has required treatment by a physician.  He specifically reported having weekly episodes and acute episodes that last two days, for which he sees a physician every two months.  The May 2010 VA examiner noted that the Veteran's report of receiving treatment for acute episodes every two months was not supported by the medical records.  She also noted that the Veteran weighed 184 pounds on the day of the examination and stated that his weight has been stable between 187 and 192 from November 2009 to the present.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected hepatitis C warrants a 40 percent disability rating under DC 7354, but no higher.  Indeed, the evidence shows that the Veteran experiences constant fatigue and malaise in conjunction with this hepatitis C and that he experienced fluctuations in weight during the pendency of his claim and appeal, with a decrease in weight from 2006 to the present.  

The objective evidence of record reflects that the Veteran's service-connected hepatitis C is manifested by incapacitating episodes of fatigue, malaise, arthralgia, and abdominal pain.  However, there remains a question as to the frequency of the Veteran's incapacitating episodes, as he has reported having them every two months, while the objective evidence of record reflects treatment for symptoms associated with hepatitis C much less often.  Nevertheless, because the objective evidence of record shows that the Veteran has received treatment for hepatitis C symptoms on a quarterly basis during 2004 and 2006, the Board will resolve all reasonable doubt in his favor and find that there is evidence of incapacitating episodes of between four to six weeks duration during the appeal period.  

Therefore, while all of the symptoms contemplated by the 40 percent rating under DC 7354 are not reflected in the record, the Board finds that the Veteran's service-connected hepatitis C more nearly approximates the level of disability contemplated by the 40 percent rating.  A disability rating higher than 40 percent is not warranted, however, because there is no competent lay or medical evidence of record that shows the Veteran has experienced significant weight loss or other signs of malnutrition, incapacitating episodes of at least six weeks duration during any given year in the appeal period, or evidence of near-constant debilitating symptoms due to his disability.  

This finding does not suggest that the Veteran's disability will always be found to be 40 percent disabling.  In this regard, the Board must note that not all objective testing supports the Veteran's claim and that further testing may indicate that a reduction of the Veteran's disability evaluation may be in order, particularly if objective testing consistently fails to support the Veteran's subjective symptoms, which is possible based on this record.  In this regard, the Board has to note that the Veteran continues to raise numerous claims based on subjective symptoms and that a review of the Veteran's reliability may be in order at some point if there are indications that the Veteran may be exaggerating his complaints.  However, there is no reason to make such an assumption at this time.  The Veteran will be provided the benefit of all doubt regarding this issue, at this time.      

The Board has considered whether the Veteran experiences any sequelae in conjunction with his service-connected hepatitis C which would warrant a separate disability rating, as provided for in DC 7354, Note (1).  However, cirrhosis, malignancy of the liver, and any other sequelae of hepatitis C is not reflected in the preponderance of the evidence of record and, thus, separate ratings are not warranted therefor.  

In an effort to afford the Veteran the highest possible disability rating, the Board has evaluated his service-connected disability under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other DCs that provide a basis to assign an evaluation higher than the 40 percent evaluation currently assigned.  

The Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected disability.  See Fenderson, supra.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection, in August 2005, has his hepatitis C disability been more disabling than as currently rated under this decision.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 40 percent disability rating, but no higher, for service-connected hepatitis C.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, supra, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in September 2005 and February 2006 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate a service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 1997 to 2010, as well as private treatment records 1998 to 2006.  The Veteran was also afforded VA examinations in February 2006 and May 2010, and he was given an opportunity to set forth his contentions at the hearing before the undersigned in February 2010.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Board notes that the Veteran recently submitted lay statements written by him and other individuals, which essentially state that the Veteran has changed since he returned from service.  See September 2010 lay statements.  While this evidence has not been reviewed by the AOJ in the first instance, the Board finds that this evidence is not pertinent to the claim on appeal, as this issue on appeal involves the level of severity of the Veteran's service-connected hepatitis C during the pendency of this claim and appeal.  Therefore, a remand to the RO for initial consideration of this evidence is not warranted.  See 38 C.F.R. § 20.1304 (2010).  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 40 percent rating for service-connected hepatitis C is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


